DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
	The applicant argues “As noted in De Bruijn, light emitted from each of a plurality of luminaries may be modulated with a different respective frequency that is unique. See par. [0003]. However, the specific modulation frequency emitted, itself, provides the unique identifier. Further, while De Bruijn may use different frequencies that have differences that exceed a threshold difference, absent is any use of a "predetermined" difference between the emitted frequencies. Rather, De Bruijn merely requires that the differences exceed a threshold difference. Thus, we believe that claim 1 is allowable for at least this reason.”
	The examiner respectfully disagrees. As noted by the applicant in his response, De Bruijn teaches that a plurality of luminaires are modulated with a different respective frequency that is unique to the luminaire. Furthermore, the different frequency is used as a unique identifier. That is, the luminaire is not outputting a random frequency that varies over time. Since the unique frequency of the luminaire is to serve as an identifier, the frequency must be known and recognized by the receiving node. If the unique frequency is not known before hand, the frequency cannot serve to identify the particular luminaire. That is why each modulation frequency must be predetermined. Furthermore, De Bruijn also discloses that the differences between the modulation frequencies must exceed a threshold difference. Since the modulation frequency of each luminaire must be predetermined such that the differences between the modulation frequencies exceed a threshold, the differences must also be predetermined. 
Applicant’s arguments, with respect to Claim 2 have been fully considered and are persuasive.  The rejection of Claim 2 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) in view of Inskeep et al. (US10567079B1).
	Regarding claim 1, De Bruijn et al. discloses Visual light communication emitter (Fig. 1) for a vehicle comprising: 
	a first light emitter (Fig. 1; a plurality of lighting device 4 is shown) arranged to emit flash light which is modulated at a first target frequency (Fig. 1; Para. 41; the light emitted by the lighting element of each of the one or more luminaries is modulated with a coded light component at a modulation frequency. The modulation may take the form of a sinusoid or rectangular waveform) in a dedicated non-visible spectrum (Fig. 1; Fig. 10; Para. 44; a plurality of luminaires 4i, 4ii is each configured to embed a different respective coded light component modulated at a respective modulation frequency into the light emitted from the respective lighting element. Figure 10 shows modulation frequencies of 264 and 492 Hz. These frequencies are in non-visible spectrum), 
	a second light emitter (Fig. 1; a plurality of lighting device 4 is shown) arranged to emit flash light which is modulated at a second target frequency (Fig. 1; Para. 41; the light emitted by the lighting element of each of the one or more luminaries is modulated with a coded light component at a modulation frequency) in the dedicated non-visible spectrum (Fig. 1; Fig. 13; Para. 44; a plurality of luminaires 4i, 4ii is each configured to embed a different respective coded light component modulated at a respective modulation frequency into the light emitted from the respective lighting element. Figure 13 shows modulation frequencies 492 and 364Hz. These frequencies are in non-visible spectrum), and wherein a difference between the first target frequency and the second target frequency is predetermined (Fig. 1; Fig. 13; Para. 86; Para. 87; the modulation frequency is chosen to be 364 Hz. This choice results in a good detectability of all three frequencies with proper spatiotemporal frequency selectivity. The controller 21 configures to select the modulation frequency such that there is greater than a threshold difference in the apparent spatial frequency of the modulation).
	However, the present system does not expressly disclose arranged to communicate a status of the vehicle; authenticate the status of the vehicle.
	Inskeep et al. discloses arranged to communicate a status of the vehicle (Fig. 1; Column 3, lines 36-39; one of the vehicles 100 and 102 use visual light communication (VLC) to broadcast status message (e.g., safety messages, coordination messages, etc)); authenticate the status of the vehicle (Fig. 1; Fig. 4; Column 7, lines 32-33; the VLC module determines whether an acknowledge (ACK) message has been received. (In combination with De Bruijn et al., this authentication step is possible because the frequency separation shown in Figure 13 of De Bruijn et al.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the free-space optical communication system of De Bruijn et al. in the vehicle-to-vehicle communication, as taught by Inskeep et al., in order to communicate safety information between the vehicles. 
	Regarding the limitation "so as to authenticate the status of the vehicle ", it has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)).
	Regarding claim 3, the present combination discloses Visual light communication emitter according to claim 1, wherein the difference between the first target frequency and the second target frequency is selected in the range of 0.01 kHz to 1 kHz, preferably 0.1 kHz to 0.5 kHz (De Bruijn et al., Fig. 13; the modulation frequencies are  492 and 364Hz).
	Regarding claim 5, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above, wherein the first light emitter is arranged to emit red stop light when installed in the vehicle, and the second light emitter is arranged to emit red position light when installed in the vehicle (Inskeep et al., Fig. 1; Column 4, lines 45-47; the VLC transmitters 108a and 108b are incorporated into the lights of the vehicle 100 (e.g., the headlights, the brake lights, etc). The brake light emits red light).
	Regarding claim 7, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above, wherein the visual light communication emitter is arranged to emit flash light so as to communicate data comprising a unique identification of the visual light communication emitter or a speed of the vehicle or a moving direction of the vehicle or a localization of the vehicle (De Bruijn et al., Fig. 1; Para. 67; each modulation frequency is selected to be unique and can be mapped to an identifier of the respective luminaire 4).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) and Inskeep et al. (US10567079B1) in view of Takahashi et al. (US20200211386A1).
	Regarding claim 8, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a dirt sensor or a proximity sensor.
	Takahashi et al. discloses a dirt sensor or a proximity sensor (Fig. 1; Para. 26; the information about the vicinity of the host vehicle 15 input to the voice/periphery information input unit 21. The information on whether there is an object relatively approaching the host vehicle 15 which is obtained by a proximity sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a proximity sensor, as taught by Takahashi et al., in order to alert the system whether there is an object approaching the vehicle. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) and Inskeep et al. (US10567079B1) in view of Sasaki (US20220060258A1).
	Regarding claim 9, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a wiper.
	Sakai discloses a wiper (Fig. 10; Para. 113-114; a wiper of the vehicle is shown. The wiper of the vehicle is a cleaner included in the optical communication system such that it enables removal of dirt which obstructs the communication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to include a wiper, as taught by Sakai, in order to remove dirt that obstructs the optical communication.
Allowable Subject Matter
 Claims 10-14 are allowed.
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636